Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered June 15, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*503Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in denying his challenge for cause to a prospective juror. Viewing the prospective juror’s statements as a whole (see, People v Blyden, 55 NY2d 73, 78), these statements do not indicate that the prospective juror possessed "a state of mind that [was] likely to preclude [her] from rendering an impartial verdict” (CPL 270.20 [1] [b]; cf., People v Punch, 215 AD2d 410).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.